Case 4:20-mj-01802 Document 1 Filed on 09/29/20 in TXSD Page 1 of 5
      Case 4:20-mj-01802 Document 1 Filed on 09/29/20 in TXSD Page 2 of 5




                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Jennifer Rounds, being duly sworn, depose and state the following:

       1. I am currently employed as a Federal Agent with United States Postal Inspection

Service (USPIS). I have been a Federal Agent with USPIS for approximately 4 years. I have

been assigned to the Houston, Texas Division since October 2019. During my career with the

USPIS, I have participated in several cases regarding crimes such burglaries, robberies and mail

theft. Through these investigations, conversations with other law enforcement officers, and my

formal training with USPIS at a 12 week residential training academy, I have become familiar

with patterns of activity regarding burglary investigations. The following information was

obtained by investigators working on this case and at the scene, including myself, and was

provided to me by such officers.

       2. I am making this Affidavit in support of Criminal Complaint to be presented to the

United States District Court for the Southern District of Texas in the matter of United States v.

Devon Morris, DOB: 12/22/1993.

       3. This complaint charges that Mr. Morris, the defendant, with the intent to commit

larceny, forcibly broke into a post office which is a felony violation of Title 21 United States

Code, Section 2115.

       4. I base this information in part on my personal investigation and upon facts provided

by witnesses which have proven to be true and correct through independent investigation.

       5. On September 27, 2020, Affiant, Jennifer Rounds, received information from USPIS

employees regarding the unlawful entry of individuals into Addicks Barker Post Office located at

16830 Barker Springs, Road, Houston, TX, 77084, Southern District of Texas. At approximately
        Case 4:20-mj-01802 Document 1 Filed on 09/29/20 in TXSD Page 3 of 5




10:10 PM, Postal Police Law Enforcement Officers Juan Martinez and Tito Velasco received

notification of several alarm activations within Addicks Barker Post Office.

        6. At approximately 21:47, Security cameras footage captured Morris 1 and an Uflknown

individual wearing light pants walking around the exterior area of the post office.

        7. At approximately 22:49, Security cameras footage captured Morris opening an

internal post office door from the secured employee area and placing a large orange USPS bag in

the adjacent customer lobby of the post office. Camera footage shows the unknown individual in

light pants take the orange bag from the lobby and exit the post office exterior front entrance.

         8. Officers Martinez and Velasco arrived in the parking area of the post office at

approximately 11:00 PM. At that time, Officers observed one Uflknown individual in light pants

running on foot from the entrance of the postal building. Officers briefly followed the individual

in their law enforcement vehicle before losing sight of the individual and returning to the parking

area.

         9. Officers observed damage to the internal doors of the post office consistent with a

forced entry and contacted Houston Police Department (HPD) and Postal Inspectors. Officers

Martinez and Velasco remained on site by the front entrance of the post office.

         10. From approximately 12:00 AM to 12:15 AM, on September 28, 2020, after the post

office was cleared by HPD, Postal Inspectors arrived on scene. Upon arrival, your affiant

observed that the facility's only accessible entry point was an exterior front door entrance and

that the post office's interior lobby locked doors had been pried open, allowing access to

employee areas. Several interior cabinets had been left open, including one cabinet that



1
  Postal Inspectors Angela Daniel, Sean Brogan, and Michael Ridley reviewed the security camera footage and
recognized Mr. Morris as the same person, who was later discovered hiding in the post office as described in
paragraph 12.
      Case 4:20-mj-01802 Document 1 Filed on 09/29/20 in TXSD Page 4 of 5




contained several PO Box keys. Inspectors also observed several pried open PO Boxes, loose

mail in the lobby corresponding to the PO Box addresses, and that the security camera systems

located inside the Post Office had been tampered with. Specifically, a password protected free

standing camera system that had located on the office window had been placed in a box and a

second camera system showing the inside of the post office had been reformatted to delete all

video footage prior to September 27, 2020 at 22:37.

       11. Inspectors recovered the large orange USPS bag, which was found to be full of mail,

outside the front door. Inspectors also recovered a large blue and yellow sack, containing several

parcels addressed to multiple addresses, near the interior door that Morris was seen near in

camera footage and a tub of miscellaneous mail in a back room of the post office.

       12. At approximately 1:45 AM, Morris was located in a hamper located the back room of

the employee area of Addicks Barker Post Office by your affiant and Postal Inspectors on scene.

Two crowbars, a cell phone, and a wallet containing 10 banking cards in various names and two

vehicle titles were recovered from the hamper immediately after. Several USPS issued PO Box

keys were recovered from Morris's pants pocket.

       13. Morris was interviewed by your affiant and Postal Inspectors Angela Daniel and Sean

Brogan. Morris was read aloud his Miranda Warning and said that he understood his rights as

they were read to him. Morris further stated that he did wish to speak to Postal Inspectors.

       14. Morris stated he had entered the post office earlier that evening to sleep after

encountering two of his associates, "T" and "Jerome" in the post office. Morris said the wallet

found with him belonged to T and that the phone belonged to Morris. Morris said he had been

sleeping the hamper and did not steal mail that evening. Morris did not provide an explanation

for the crow bars or the USPS keys in his pocket.
Case 4:20-mj-01802 Document 1 Filed on 09/29/20 in TXSD Page 5 of 5
